Citation Nr: 1233319	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the RO.


FINDINGS OF FACT

The Veteran is not shown to have served on active duty during the period from October 19, 1984, through July 1, 1985 to have been discharged after June 30, 1985 due to service-connected disability, a preexisting medical condition not characterized as a disability, hardship, or the convenience of the Government.


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance under Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3011 , 3012, 3221 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7042 , 21.7043, 21.7044, 21.7050, 21.7051 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

However, in a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA does not apply where the record indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  

In addition, VCAA does not apply where application of the law to the facts is dispositive because there is no entitlement under the law to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426, 429-30   (1994).  Consequently, no discussion of VA's duties to notify and assist is necessary. 

The Veteran's DD Form 214 and associated documents reflect that he had active service from June 1974 to June 1977, and from June 1977 to March 1982.  

In July 2008, the Veteran filed a claim for VA educational benefits for a 12 week course that he started in October 1993.  At that time, the Veteran reported having delayed taking this course in order to care for his mother until her death in 1990.  He further reported being told that the government would pay for his education.  He reported writing VA, but not receiving a response.  

In his July 2008 application for benefits, the Veteran requested a waiver of the "10 year requirement" and requested that VA pay for this course in October 1993.  

In subsequent statements, the Veteran  indicated that he had twice asked for an extension in writing to the VA Regional Office during the 10 year time frame.

Eligibility for educational assistance under Chapter 34 was established for those Veterans who (A) served for a period of more than 180 days, any part of which occurred after January 31, 1955, and before January 1, 1977, and who were discharged or released therefrom under conditions other than dishonorable; (B) who contracted with the Armed Forces and were enlisted in or assigned to a reserve component prior to January 1, 1977, and as a result of such enlistment or assignment served on active duty for a period of more than 180 days, any part of which commenced within 12 months after January 1, 1977, and were discharged or released therefrom under conditions other than dishonorable; or (C) were discharged or released from active duty, any part of which was performed after January 31, 1955, and before January 1, 1977, or following entrance into active service from an enlistment provided for under subparagraph (b) because of a service-connected disability.  38 U.S.C.A. § 3452(a)(1).  The Veteran's service qualified him for Chapter 34 benefits.  By congressional action, the entire Chapter 34 program expired on December 31, 1989.  38 U.S.C.A. § 3462(e). 

Pursuant to 38 U.S.C.A. § 3462, and 38 C.F.R. § 21.1042, an eligible person's ending date of eligibility for educational assistance benefits under Chapter 34, Title 38, United States Code, was ten years after his release from active duty, or December 31, 1989, whichever was earlier.  

Thus, under the law and regulations, all eligibility, including the Veteran's eligibility, ended December 31, 1989, (after which time, eligibility might be converted to Chapter 30 eligibility for remaining Chapter 34 entitlement).  Furthermore, the entire Chapter 34 program was discontinued by law effective on January 1, 1990, and no benefits can be paid under that program on or after that date. 38 U.S.C.A. § 3462(e). 

If, on December 31, 1989, an individual was eligible for Chapter 34 education benefits, and had remaining entitlement thereto and met certain additional criteria, he might be eligible to "convert" those benefits in order to receive educational assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  

As, under the old Chapter 34 plan, the Veteran would have had entitlement to benefits from March 1982 to March 1992, had the Chapter 34 education program NOT been terminated on December 31, 1989, the Veteran therefore would have been eligible to convert his Chapter 34 benefits to Chapter 30 benefits, if he had met further criteria.

To convert Chapter 34 benefits to Chapter 30 benefits, a claimant must have served on active duty at any time during the period between October 19, 1984, and July 1, 1985, and have continued on active duty without a break in service for three years after June 30, 1985, or have been discharged after June 30, 1985, for a service-connected disability, a preexisting medical condition not characterized as a disability, hardship, convenience of the Government after serving 30 months of a three-year enlistment, involuntarily for convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B) ; 38 C.F.R. § 21.7044(a). 

In this case, the Veteran was discharged prior to the period between October 19, 1984, and July 1, 1985.  The Veteran contends that he had not used all of his Chapter 34 educational benefits, and that he should still be eligible.  

The Board acknowledges the Veteran's arguments based on equity; however, the legal criteria governing the payment of education benefits are controlling.  The Veteran's eligibility was terminated on December 31, 1989, by law, and the Veteran was not eligible to convert this eligibility.

For these reasons, VA is wholly without authority to disregard the applicable law, notwithstanding any extenuating circumstances or claims of fairness.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit, and the Board is not free to disregard the law.  

While the Veteran contends that he requested an extension several times because he had to care for his mother, such requests are not documented in the record.  Regardless, even if those requests were made, there is no legal basis under which the Chapter 34 benefits could be extended as the entire Chapter 34 program was discontinued effective on January 1, 1990, and the Veteran was not legally eligible to convert his Chapter 34 benefits to Chapter 30 benefits. 

In this case, there is no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the appeal is terminated due to absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).


ORDER

The claim for educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


